DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10332501. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinction between the previously claimed and issued claims and the instant claimed invention are such that one of ordinary skill in the art would have found them to be an obvious modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stastny (US20160109130) discloses a production of a turbine component; Goodrich (US20160067938) discloses an expandable material; Ott (US20160010863) discloses an additive manufacture of finishing sheets; Butler (US20150027629) discloses a septumization of a honeycomb sandwich; Cazuc (US20140341744) discloses a cellular acoustic structure; Jones (US20110244213) discloses a core for composite laminated article and manufacture thereof; Ogawa (US20100307867) discloses a buffering and sound absorbing member; Olander Burak (US8464831) discloses a noise attenuation panel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837